ACCEPTED
                                                                                                     03-14-00735-CV
                                                                                                             5595233
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                 6/9/2015 9:44:09 AM
                                                                                                   JEFFREY D. KYLE
                       Office of Public Utility Counsel                             Tonya Baer                CLERK

                                        P.O. Box 12397                              Public Counsel
                                   Austin, Texas 78711-2397
                           Tel: (512) 936-7500 Fax: (512) 936-7525            RECEIVED IN
                                   Toll Free: (877) 839-0363             3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                         6/9/2015 9:44:09 AM
                                                                           JEFFREY D. KYLE
                                                                                 Clerk
                                         June 9, 2015


VIA E-FILE

The Honorable Jeffrey D. Kyle
Clerk, Court of Appeals
209 W. 14th St., Room 101
Austin, Texas 78701


       Re:    Appeals Docket No. 03-14-00735-CV; Trial Court Case No. D-1-GN-13-
              000121; Entergy Texas, Inc. et al v. Public Utility Commission of Texas, et al.


Dear Mr. Kyle:

       The Office of Public Utility Counsel wishes to inform the Court that I will be out of the
state August 7, 2015 through August 17, 2015, so that the court can consider that information
when setting matters in this case.


                                            Respectfully submitted,


                                            /s/ Sara J. Ferris
                                            Sara J. Ferris
                                            Senior Assistant Public Counsel
                                            State Bar No. 50511915
                                            Office of Public Utility Counsel
                                            1701 N. Congress Avenue, Suite 9-180
                                            Austin, Texas 78701
                                            sara.ferris@opuc.texas.gov




                 1701 North Congress Avenue, Suite 9-180 ● Austin, Texas 78701
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of June, 2015 a true and correct copy of this letter was
served on the following lead counsel for all parties listed below via electronic service:


Counsel for Entergy Texas, Inc.                      John F. Williams
                                                     Marnie A. McCormick
                                                     Duggins Wren Mann & Romero, LLP
                                                     P.O. Box 1149
                                                     Austin, Texas 78767-1149

Counsel for Cities of Anahuac, Beaumont,             Daniel J. Lawton
et. Al.                                              Lawton Law Firm PC
                                                     12600 Hill Country Blvd., Suite R 275
                                                     Austin, Texas 78738

Counsel for State Agencies of Texas                  Katherine H. Farrell
                                                     Assistant Attorney General
                                                     Administrative Law Division –
                                                     Rates Section
                                                     Office of the Attorney General
                                                     P.O. Box 12548
                                                     Austin, Texas 78711-2548

Counsel for Texas Industrial Energy Consumers        Rex. D. VanMiddlesworth
                                                     Benjamin Hallmark
                                                     Thompson & Knight, LLP
                                                     98 San Jacinto Blvd, Ste. 1900
                                                     Austin, Texas 78701

Counsel for the Public Utility Commission            Elizabeth R. B. Sterling
of Texas                                             Assistant Attorney General
                                                     Environmental Protection Division
                                                     Office of the Attorney General
                                                     P.O. Box 12548
                                                     Austin, Texas 78711-2548




                                                       /s/ Sara J. Ferris
                                                       Sara J. Ferris




                                                 2